Citation Nr: 1548286	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  14-12 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder. 

2.  Entitlement to service connection for sleep apnea, to include as secondary to herbicide exposure. 

3.  Entitlement to service connection for an irregular heartbeat. 

4.  Entitlement to service connection for hypertension, to include as secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active military duty from February 1969 to September 1970.  His service included a tour-of-duty in the Republic of Vietnam where he earned the Combat Action Ribbon.

The appeal comes before the Board of Veterans' Appeals, (hereinafter Board) from a May 2013 rating decision of the Department of Veterans Affairs (hereinafter VA) Regional Office (hereinafter RO) in Buffalo, New York which denied entitlement to service connection for a bilateral knee disorder, an irregular heartbeat, and hypertension.  The Veteran submitted a notice of disagreement dated in June 2013, and the RO issued a statement of the case dated in March 2014.  The Veteran filed a substantive appeal in April 2014.

The issues of entitlement to service connection hypertension, service connection for a bilateral knee disorder and service connection for an irregular heartbeat are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's sleep apnea was incurred during or caused by his active duty service.   





CONCLUSION OF LAW

Sleep apnea was incurred or aggravated during service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

First, there is a diagnosis of sleep apnea. The Veteran's CAPRI medical records show a diagnosis of sleep apnea, with treatment with a CPAP machine.  Second, there is evidence of an in-service occurrence of sleep apnea.   A treatment record from November 1970, two months after the Veteran separated from active duty, the Veteran reported feeling "always tired and sleeps a lot."  The Veteran stated that he felt this way in service but, "because where I was stationed, the medics could not do anything for me." See Statement in Support of Claim (11 April 2014).  Additionally, an April 2012 VAMC Note stated that the Veteran's sleep apnea began when he first got back from Vietnam.  See Agent Orange Program Note (25 April 2012). Therefore, there is evidence of an in-service occurrence of sleep apnea.  Lastly, there is medical evidence establishing a nexus between the Veteran's service and his sleep apnea.  The Veteran's treating physician stated that the Veteran's sleep apnea "developed as the result of his service with the United States Marine Corps." See A.S. Medical Opinion. (30 April 2014).

As there is no negative nexus opinion regarding the Veteran's sleep apnea, the evidence is at least in equipoise as to entitlement.  Accordingly, the Veteran is entitled to service connection for sleep apnea.


ORDER

Entitlement to service connection for sleep apnea is granted.  


REMAND

The Veteran argued that the opinion provided regarding is diagnosis of an irregular heartbeat is not sufficient as it does not contain an etiological opinion. See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). The medical examiner concluded that the Veteran did not have ischemic heart disease, but provided no etiological opinion regarding whether the claimed condition- an irregular heartbeat- was caused by or aggravated by his service or any service connected disability. See C&P Exam Report (6 May 2013). Therefore, the opinion is inadequate and the Veteran is entitled to a remand to obtain a new opinion.

The Veteran argues that the Secretary's duty to assist to provide a nexus opinion regarding is bilateral knee condition is triggered.  First, there is competent evidence the Veteran has a bilateral knee condition.  Second, there is evidence that the Veteran's knee condition may be related to service. The Veteran's service records show that the Veteran sustained a gunshot wound (GSW) with retained shrapnel to his back. See STRs (7 Nov 1969).  Furthermore, a June 1970 treatment records show a complaint of a leg injury. See STR (2 June 1970).  When the Veteran had surgery on his knees, the doctors removed "small loose bodies within the joint just superior to the lateral part of the medical tibial plateau" of the right knee. See G.F. Medical Report (19 March 2007).  Therefore, there is evidence that the Veteran's current right knee condition could be related his either his in-service GSW with retained shrapnel, to his in-service injury to his leg, or secondary to his service-connected GSW to his lower back.  The Veteran, therefore, is entitled to a remand to obtain a medical examination and opinion. 

The Veteran was not afforded a VA examination to determine whether his hypertension was etiologically related to his period of active duty service or to his herbicide exposure. The Board finds that the Veteran served in the Republic of Vietnam during his military service, and therefore his exposure to herbicides is presumed. See Form DD 214.  The Board observes that current VA regulations do not provide that hypertension is a presumptive disability associated with herbicide exposure.  However, the Board also finds that the National Academy of Sciences (NAS), in a 2006 and 2008 update, concluded that there was "limited or suggestive evidence of an association" between hypertension and herbicide exposure.  See 75 Fed. Reg. 32,540, 32,549 (June 8, 2010); 75 Fed. Reg. 81,332, 81,333 (December 27, 2010).  As there is evidence indicating that there may be an association between hypertension and herbicide exposure, the Board concludes that a VA examination and opinion is necessary to determine whether the Veteran's current hypertension was caused by or etiologically related to herbicide exposure during active military service.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify any private and/or VA treatment for the disabilities being remanded.  The Veteran should also be asked to provide authorization to obtain treatment records from any other private treatment providers.

2.  The AOJ should schedule the Veteran for a VA examination to determine the nature and etiology of his irregular heartbeat.  The electronic claims folder should be available for review.

The examiner is requested to provide a medical opinion as to whether it is at least as likely as not that the Veteran's irregular heartbeat is related to active military service or events therein, to include herbicide exposure.  In making this determination, the examiner is requested to consider all evidence of record, to include the Veteran's lay statements as to the in-service injury.  If there is a medical basis to doubt the history as reported, the examiner should so state.  A complete rationale must be provided for any opinion offered.

3.  The AOJ should schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral knee condition.  The electronic claims folder should be available for review.

The examiner is requested to provide a medical opinion as to whether it is at least as likely as not that the Veteran's bilateral knee condition is related to active military service or events therein.  In making this determination, the examiner is requested to consider all evidence of record, to include the Veteran's lay statements as to the in-service injury, such as his in-service GSW with retained shrapnel, to his in-service injury to his leg, or secondary to his service-connected GSW to his lower back.  If there is a medical basis to doubt the history as reported, the examiner should so state.  A complete rationale must be provided for any opinion offered.

4.  After the above development is completed, to the extent possible, the AOJ should schedule the Veteran for a VA examination by an appropriately qualified examiner to determine the nature and likely etiology of his hypertension. 

The claims file, including a copy of this REMAND, must be made available to the examiner for review.

The examiner should respond to the following:

Is it at least as likely as not (50 percent probability or more) that the Veteran's hypertension had its onset in service, or is otherwise etiologically related to his period of active duty service, to include exposure to herbicides?  In providing the above opinion, the examiner should consider the following:

The NAS 2006 and 2008 updates which concluded that there was "limited or suggestive evidence of an association" between hypertension and herbicide exposure. See 75 Fed. Reg. 32,540, 32,549 (June 8, 2010); 75 Fed. Reg. 81,332, 81,333 (December 27, 2010). 

All examination findings, along with the complete rationale for all opinions expressed, should be discussed in the examination report.

5.  Upon completion of the above requested development and any additional development deemed appropriate, the AOJ must readjudicate the issues of entitlement to service connection for sleep apnea, a heart disorder, and hypertension.  If the benefits sought on appeal remain denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


